Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Drawings as dated 12/21/2020 are accepted.
All IDS entries are considered.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Imaging component. 
Navigation component. 
Geolocation component. 
Inertial management component. 
Deblurring component.
High resolution component.
Monitoring component.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (except on claims in which they are particularly specified in specific structures), it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


US Patent 10873831
15. An unmanned aerial vehicle, including: an imaging component configured to acquire image data of an area being monitored, wherein the imaging component includes: an imaging device configured to acquire image data of the area; and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device; a navigation component configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the area being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic 


16. The unmanned aerial vehicle of claim 15, wherein the geolocation component further includes an inertial management component, wherein the inertial management component uses data from a plurality of sensors to further refine the real-world geographic location to an accuracy of one centimeter or less.
17. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect found as a result of the image data comparison.
17. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect found as a result of the image data comparison.
18. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to autonomously route the unmanned mobile observation device along a 




20. The system of claim 19, wherein the area includes a set of improvements, wherein the personnel include at least one of: a human inspector or a maintenance person.


As shown above, the claims are verbatim. Thus the claims 15-20 are rejected under statutory Double Patenting over claims 15-20 of the Patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10873831. 
The Instant Claims
U.S. Patent No. 10873831
1. A system comprising: an unmanned mobile observation device, the unmanned mobile monitoring device including: an imaging component configured to acquire image data of an improvement being monitored; a navigation component configured to navigate the unmanned mobile observation device to an image acquisition geographic location suitable for acquiring the image data of the improvement being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned mobile observation device to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein geolocation data corresponding 
determine a real-world geographic location of the unmanned mobile observation device and navigate the unmanned mobile observation device to an image acquisition geographic location suitable for acquiring the image data of the improvement being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned mobile observation device to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein the geolocation component is configured to automatically refine an accuracy of the determined real-world geographic location using correction signal data acquired from a real-world geographic location signal source, and wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the improvement being monitored


Claims 2-14 appear verbatim with the respective corresponding claims 2-14 of the Patents, and thus are anticipated by said claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the Patent contains each and every limitations of the instant claim 1, despite the instant claim 1 does not have some of the Patent claim’s limitation.  In other word, the instant claim 1 is anticipated by the Patent claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al. (US 2017/0192418) in view of Hippelein et al. (US 2019/004156).

As to claim 1:
Bethke discloses a system comprising: an unmanned mobile observation device (Abstract, UAV), the unmanned mobile monitoring device including: 
an imaging component (Fig. 5, camera) configured to acquire image data of an improvement being monitored; (¶0004, using one or more camera to obtain image data of a structure under  inspection by the UAV)
 a navigation component (See ¶0061, a navigation component) configured to navigate the unmanned mobile observation device to an image acquisition geographic location suitable for (See ¶0048, 0060-0062, the UAV receives one or more waypoint (a set of coordinates in a flight plan) from which to perform inspection, i.e. taking pictures and obtain other sensor datas)
and a geolocation component (¶0063) configured to determine a real-world geographic location of the unmanned mobile observation device when the imaging component acquires the image data, (See ¶0063, the UAV determines its location)
wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the improvement being monitored. (See at least ¶0020, 0040, real world geographic location is provided along with the images, i.e. location, time where the image is taken)
Bethke however does not explicitly mentioning the location determination of the UAV being of an accuracy of five centimeters or less.  However, such a feature is well-established in the art, as evidenced in Hippelein’s disclosure.

Hippelein, in a related field, discloses imaging capturing process using drones wherein UAV can achieve accuracy of an inch or less with the established flight plans associated with the structure inspection. (See ¶0019).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Bethke’s system would incorporate the high-accuracy standard from Hippelein. Such implementation allows for precise and accuracy inspection results, since Bethke stresses the desire for accuracy in ¶0023.
Bethke in view of Hippelein discloses all limitations of claim 1, wherein the image acquisition geographic location corresponds to a geographic location at which a previous image of the improvement was acquired.  (See ¶0080-0082 of Bethke, locations of previous images)As to claim 3:
Bethke in view of Hippelein discloses all limitations of claim 1, wherein the unmanned mobile observation device is an unmanned aerial vehicle. (Bethke, Abstract)As to claim 4:
Bethke in view of Hippelein discloses all limitations of claim 3, wherein the real-world geographic location includes an altitude of the unmanned mobile observation device. (See Bethke, ¶0048, ¶0067, altitude of the UAV)As to claim 5:
 Bethke in view of Hippelein discloses all limitations of claim 1, wherein the navigation component includes a global navigation satellite system (GNSS) sensor configured to receive GNSS signals transmitted by GNSS satellites, (See ¶0047, 0063 of Bethke, receiving GPS signals) and wherein the geolocation component includes a ground-based correction sensor configured to receive location signals from a ground-based location, wherein the geolocation component determines the real-world geographic location of the unmanned mobile observation device to the accuracy of five centimeters or less using data regarding the GNSS signals received See Bethke, ¶0060-0063, the UAV receives signals from operator on ground, describing a flight plans comprising one or more waypoints. The UAV compares it’s location to the established waypoint(s).  In light of Hippelein, the accuracy is within range of 5 cm)As to claim 6:
Bethke in view of Hippelein discloses all limitations of claim 5, wherein the geolocation component further includes an inertial management component, wherein the inertial management component uses data from a plurality of sensors to further refine the real-world geographic location to an accuracy of one centimeter or less. (See ¶0067, 0094, UAV uses INS for accurate location determination. In light of Hippelein, the accuracy is within range of an inch)

As to claim 12:
Bethke in view of Hippelein discloses all limitations of claim 1, the unmanned mobile observation device further including a monitoring component configured to autonomously route the unmanned mobile observation device along a pre-determined route to acquire observation data for the improvement. (See Bethke, ¶0060-0063, the UAV receives signals from operator on ground, describing a flight plans comprising one or more waypoints. The UAV compares it’s location to the established waypoint(s).)

As to claim 13:
 Bethke in view of Hippelein discloses all limitations of claim 1, the unmanned mobile observation device further including a monitoring component configured to compare the image See Bethke, ¶0074,0075, 0080-0084, comparing images taken to determine insufficient quality images)As to claim 14:
Bethke in view of Hippelein discloses all limitations of claim 13, further comprising a sensitive area management system that schedules at least one of: a set of inspectors or a set of maintenance personnel based on the defect data. (See Bethke, ¶0080-0085, operators to act on defect data)


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al. (US 2017/0192418) in view of Hippelein et al. (US 2019/004156) and in view of Wang et al. (US 2014/0133775).
As to claim 7:
Bethke in view of Hippelein discloses all limitations of claim 1, wherein the imaging component includes: a visible imaging device configured to acquire image data based on visible light (See ¶0004, camera); 
Bethke in view of Hippelein however does not discloses a deblurring component configured to remove distortion from the image data acquired by the visible imaging device. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Bethke and Hippelein to incorporate the de-bluring feature of Wang. Such implementation provides the obvious benefit of a clear pictures, as no one would have intended a blurry picture in inspection context of Bethke.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al. (US 2017/0192418) in view of Hippelein et al. (US 2019/0041856) in view of Wang et al. (US 2014/0133775) and in view of Matsugai et al. (US 2020/0006415)As to claim 11:
 Bethke in view of Hippelein/Wang discloses all limitations of claim 7,  however is silent on the imaging component further includes a high resolution component configured to generate a high resolution image by combining a plurality of images acquired by the visible imaging device, wherein the high resolution image has a resolution at least forty percent higher than the resolution of the plurality of images acquired by the visible imaging device. 
Matsugai, however in related field, discloses combining image data to obtain a high-resolution image. (See ¶ 0161, 0593, combining images to obtain higher resolution.)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Bethke and Hippelein to incorporate the feature of imagine .
Allowable Subject Matter
Claims 15-20 contain allowable subject matter, however are not allowed at this moment due to an outstanding statutory Double Patenting Rejection.
The references of record while disclose the application of unmanned mobile vehicle for surveillance as established in claim 1, however do not disclose limitations of claims 15, and claim 19 for similar reasons, namely: 
A system comprising: an unmanned aerial vehicle, including: an imaging component configured to acquire image data of an area being monitored, wherein the imaging component includes: an imaging device configured to acquire image data of the area; and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device; a navigation component configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the area being monitored; a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle to an accuracy of one centimeter or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the area being monitored; and a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect found as a result of the image data comparison; and 36IEMC-0051-US2 a sensitive area management system that schedules personnel based on the defect data.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Double Patenting rejection being overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taguchi (US 2018/0365849) - According to one embodiment, a processing device includes a storage and a hardware processor. The storage is configured to store a third image and a third color component image. The third image is obtained by applying a blur changing filter to a second color component image included in a second image. The blur changing filter changes a blur shape of a first color component image included in a first image. The third color component image is included in the second image. The hardware processor is configured to calculate an evaluation value, based on the third image and the third color component image.
Meinhart (US 2017/0183096) - Apparatus and methods are provided including a protection system against undesired interference, presence, or data collection by remotely operated vehicle (ROV) including unmanned aerial vehicles, etc. In particular, various embodiments of the invention include a system operable to protect entities from harm or risks associated with ROVs as well as sensors carried by ROVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645